Citation Nr: 0610024	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-11 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968 and from April 1976 to January 1999. 

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2003 rating decision by 
the St. Petersburg Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that denied the veteran's claim 
for service connection for coronary artery disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims file contains a June 2004 statement from the 
veteran's private physician, R.V.H., M.D. which states that 
it is his professional opinion that the veteran more than 
likely had underlying coronary artery disease prior to his 
discharge from the service even though he was not likely 
symptomatic in the military.  The physician further states 
that he certainly had underlying stenoses while in-service.  
Prior statements from Dr. R.V.H. in December and June 2002 
also state that the veteran's elevated cholesterol levels 
while in-service were risk factors for coronary artery 
disease and that the veteran's coronary artery disease is 
directly related to his underlying hyperlipidemia.  Dr. 
R.V.H. indicated that prior to formulating his opinion, he 
had reviewed the veteran's service medical records 
("SMRs").

The veteran's SMRs also contain several indications of heart-
related issues or symptoms.  An August 1998 emergency room 
treatment report from Moncrief Army Community Hospital in 
Columbia, South Carolina indicates possible vascular disease.  
A September 1991 radiologic consultation report notes 
atherosclerotic changes of the aorta.  In June 1988, the 
veteran reported a history of heart palpitations with no 
history of chest pain.  A series of tests were completed 
including echocardiograms and blood work.  The 
echocardiograms were considered normal without evidence for 
mitral valve prolapse or other abnormalities; however, his 
blood work showed HDL levels that were rated as "clinical 
significance remains to be established," one level below a 
rating of "suggestive of coronary artery disease."  In an 
August 1988 statement, D.E.C., M.D. opined that the veteran's 
atypical chest pain probably represented esophageal disease 
due to excess amounts of caffeine, and the heart palpitations 
were also likely related to caffeine.  He found no evidence 
of organic heart disease and considered the veteran to be in 
excellent physical condition.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
veteran has not been given a comprehensive VA medical 
examination that provides a medical opinion as to the 
etiology of the veteran's coronary artery disease, if any, 
and the relationship between it (if any) and any in-service 
event or injury.  However, the veteran has submitted a 
private medical opinion linking his current coronary artery 
disease to his military service.  Therefore, the Board finds 
that a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment 
(the complete claims folder) so that the disability 
evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before an appellate decision 
on the merits of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature and etiology of his claimed 
coronary artery disease.  Specifically, 
the examiner is asked to report whether 
the veteran has coronary artery disease, 
or any other heart condition.  If the 
veteran has coronary artery disease or 
other heart disability, the examiner is 
asked to opine as to whether such heart 
disability is related to service.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.

2.  The AMC/RO should readjudicate the 
issue on appeal.  If all the desired 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


